Case 1:17-cr-00357-LAK .Document 471 Filed 02/07/20 Page 1 of1

 

 

 

 

Kramer Levin _—dDani R. James 1177 Avenue of the Ameticas
. - Partner New York, NY 10036
T 212-715-9363 T 212.715.9100
F 212-715-8069 ; F 212.715.8000
DJames@KRAMERLEVIN.com
Febtuary 7,.2020 ;.
pease # USDC SDD
BY ECE CSDNY
E DOCUMENT
Hon. Lewis A. Kaplan | ELECTRONICALLY FILED
United States District Judge. _ DOC #:
Southern District of New York Tepe FEE T1 Joon
United States. Courthouse DATE FILED:_—" "4 2029
500 Pearl Street

New York, NY 10007
Re: United States y. Blaszozak et al.. No. 17 Cr, 357 (LAK)
Dear Judge Kaplan:

We write on-behalf of Theodore Huber to respectfully.request'that Mr. Huber be
permitted to travel with his family to Florida from February 17 to.21, and to Nevada, Utah'and
Arizona from February 29 to March 5.to visit his mother and his brother, Mr. Huber’s current
bail conditions restrict his travel to.the Southern and Eastern Districts of New York and the
District of Connecticut. The government, by Assistant United States Attorney. Tan McGinley,
consents to this application, as does. Mr. Huber’s Probation Officer.

‘Sincerely,

___/s/ Dani Ri James

Dani R, James

Nolan J. Robinson

Kramer Levin Naflalis & Frankel LLP
Atiorneys for Theodore Huber

Ce (by email): Ilan McGinley'and Josh Naftalis

Assistant United States Attorneys ,
Roody Joseph (ons Ce Or Aoaterd .

U.S, Probation Officer

SO ORDERED
/
/

 

 

LEWIS A. KAPLAN, USD
of cf / le 7

KRAMER-LEVIN NAPTALIS .& FRANKEL LLP
KL 3288374,1

 
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

February 11, 2020

BY E-MAIL

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street, Room 2240
New York, New York 10007

    

JUDGE KAPLAN'S CHAMBERS

  

2 daw regseer mewsrcuegh

Re: United States v. David Blaszezak et al.
17 Cr. 357 (LAK)

Dear Judge Kaplan:

The Government writes in response to defendant Theodore Huber’s February 7,
2020 request to modify the terms of his bail to permit him to travel to Utah and Arizona. The
Government has no objection to the defendant’s request.

Respectfully submitted,

AUDREY STRAUSS

Attorney for the United States
Acting Under Authority Conferred
by 28 U.S.C. § 515

By: /s/
Joshua A. Naftalis
Assistant United States Attorney
(212) 637-2310

ce: Dani R. James, Esq. (by e-mail)
Nolan J. Robinson, Esq. (by e-mail)
Roody Joseph, U.S. Probation Officer (by e-mail)

 

 

 

 
